                                                 1
                                                 2
                                                 3
                                                 4
                                                 5
                                                 6
                                                 7
                                                 8                                 UNITED STATES DISTRICT COURT

                                                 9                                EASTERN DISTRICT OF CALIFORNIA
                                                10                                           FRESNO

                                                11
MCDERMOTT WILL & EMERY LLP




                                                12    ERNESTO LIMON, an individual, on behalf     CASE NO. 1:18-CV-01689-SKO
                             ATTORNEYS AT LAW




                                                      of himself and others similarly situated,
                               LOS ANGELES




                                                                                                  Hon. Sheila K. Oberto
                                                13                           Plaintiff,
                                                              v.                                  ORDER GRANTING THE PARTIES’
                                                14    CIRCLE K STORES INC.; and DOES 1 thru
                                                                                                  SECOND SUPPLEMENTAL
                                                      50, inclusive,
                                                15                      Defendants.               STIPULATION TO CONTINUE THE
                                                                                                  CLASS CERTIFICATION DISCOVERY
                                                16                                                CUTOFF AND CLASS CERTIFICATION
                                                                                                  BRIEFING SCHEDULE
                                                17
                                                18
                                                19
                                                20                                                Complaint Filed: December 11, 2018

                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28

                                                     ORDER
                                                     Case No. 1:18-CV-01689-SKO
                                                 1                                                     ORDER

                                                 2            Having considered Defendant Circle K Stores Inc. (“Defendant”) and Plaintiff Ernesto

                                                 3   Limon’s (“Plaintiff”) (collectively, the “Parties”) second supplemental stipulation to continue the

                                                 4   class certification discovery cutoff and class certification briefing schedule, and good cause

                                                 5   appearing therein,

                                                 6            THIS COURT ORDERS AS FOLLOWS:

                                                 7            1.      The class certification discovery deadline shall be continued from February 24, 2020,

                                                 8                    to April 9, 2020.

                                                 9            2.      The class certification motion filing deadline shall be continued from April 3, 2020,
                                                10                    to May 18, 2020.

                                                11            3.      The class certification opposition brief filing deadline shall be continued from April
MCDERMOTT WILL & EMERY LLP




                                                12                    30, 2020, to June 15, 2020.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13            4.      The class certification reply brief filing deadline shall be continued from May 14,

                                                14                    2020, to June 29, 2020.

                                                15            5.      The motion for class certification shall be heard on August 19, 2020, at 9:30 a.m., in

                                                16                    Courtroom 7 before the Honorable Sheila K. Oberto, United States Magistrate Judge.

                                                17            6.      A status conference to set further scheduling dates is set for October 22, 2020, at 10:15

                                                18                    a.m. in Courtroom 7 before Magistrate Judge Oberto. Telephonic appearances are

                                                19                    approved; all parties appearing telephonically shall call (888) 557-8511, access code
                                                20                    6208204# at the date and time for the conference. By no later than October 15, 2020,

                                                21                    the parties shall file and email to skoorders@caed.uscourts.gov in MS Word format a

                                                22                    report providing (a) dates agreed to by all counsel for all remaining deadlines and (b)

                                                23                    an updated status of the case.

                                                24
                                                     IT IS SO ORDERED.
                                                25
                                                26   Dated:        February 10, 2020                                 /s/   Sheila K. Oberto              .
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                27
                                                28
                                                                                                        -1-
                                                      ORDER
                                                      Case No. 1:18-CV-01689-SKO
